Order entered May 20, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01130-CV

                             CARLOS A.L. VAUGHN, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 68th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-13686-C

                                           ORDER
       We GRANT Appellant’s First Motion for Time Extension to File Motion for Rehearing.

Appellant’s time to file a motion for rehearing is extended to May 30, 2014.


                                                      /s/   KERRY P. FITZGERALD
                                                            JUSTICE